HENDERSON, Justice
(dissenting).
Once again, we probe into “the night the lights went out in Mitchell, South Dakota.” Mr. O’Brien has successfully lied his way to freedom1 and now the majority illuminates the path for Mr. Morehead’s conspiratorial journey to the same end.
Truly this is a ease of déjá vu, for the majority once more attempts to breathe life into the long dormant and antiquated law of perjury drawn from State v. Pratt, 21 S.D. 305, 112 N.W. 152 (1907). The pivotal requirement of Pratt is that at least one warm body (a witness) must testify that defendant’s statement was untrue. Additionally, corroborative evidence must be introduced to establish the untruth.
As noted in my dissent in O’Brien, the Pratt rule is tethered to eighteenth century English case law. Over time as the courts realized that strict adherence to the old rule often produced unconscionable results, exceptions sprang forth. See Wigmore on Evidence, Vol. VII § 2040, Chadbourne Revision (1978). Since the result reached by the majority opinion herein is unconscionable as it fails to preserve the integrity of an oath “to tell the truth,” Mr. Morehead’s case provides fertile ground for an exception to Pratt.
As I set forth in O’Brien, the “documentary evidence exception” provides that when the accused creates direct documentary evidence, it replaces the need for a witness. See 88 A.L.R.2d 852 (1963). Under this exception, the danger of simply putting the testimony of one person against another is avoided. In short, the accused’s statement provides tangible evidence of his testimonial flaw in a manner that the jury can observe themselves. The jurors, in a sense, are witnesses to the lies as they consider the document in the jury room and mirror the accused’s testimony against it.
Indeed, Mr. Morehead provided quite an array of inconsistencies for the jury herein to reflect upon. A sampling reveals that Detective Reinesch took a signed statement *271from Mr. Morehead wherein he admitted being with Mr. Granger and Mr. Dog Soldier when they destroyed the NWPS transformer. At Mr. Granger’s trial, Mr. More-head acknowledged making the signed statement, but then asserted it was untrue. Revealingly, Mr. O’Brien,2 night companion of Mr. Morehead, had the same problem with the truthfulness of the signed statement which he gave Detective Reinesch.
Mr. Morehead’s second story was that on the evening in question, he was employed driving a truck to Rapid City. However, two witnesses testified that his employer’s records establish that Mr. Morehead was not so engaged. Mr. Morehead’s story is as transparent as the comfort he takes in the Pratt test. The jury disbelieved him and convicted him of perjury and the trial judge sentenced him to five years in the State Penitentiary. I would choose to unfetter the cause of justice from Pratt’s archaic analysis and remove Mr. Morehead’s luxury of disregarding the solemn oath to tell the truth on the witness stand. The evidence to sustain the jury’s verdict is not merely sufficient, it is overwhelming.3 Throughout this trial, many questions were raised with respect to the evidence presented and the credibility of the witnesses. Exactly on point in this regard is State v. Shank, 226 N.W.2d 384, 387 (S.D.1975). “Where conflicting evidence is present, ... and the credibility of witnesses is in issue, then it is a question of fact for the jury.” As per Shank, this Court has defined its function pertaining to the sufficiency of evidence and credibility questions on appeal, for this Court stated:
In determining the sufficiency of the evidence on appeal the only question presented to this court is whether or not there is evidence in the record which, if believed by the jury, is sufficient to sustain a finding of guilty beyond a reasonable doubt.
Justice is a search for truth. Our system of justice cannot endure where oath chameleons, masquerading as witnesses of truth, weave lies to ensconce one another. I would affirm the conviction and thus frustrate perjury as a journey to freedom.

. State v. O’Brien, 318 N.W.2d 108 (S.D.1982).


. O’Brien, a then convicted perjurer, testified in this perjury trial on behalf of his night companion, Morehead.


. A damning piece of evidence (unheeded by the majority) against Morehead was Exhibit 3 received in evidence without objection. It was a statement given by O’Brien in the early phase of investigation concerning the transformer damage. This statement related that O’Brien, Dog Soldier, Granger, and Morehead were near Hormel’s (Author’s note: the NWPS transformer was in the near proximity of Hormel’s) on December 10, 1978, and that .22 caliber rifles were fired by Dog Soldier and Granger.
Gary Lutgen, a court reporter, testified and read Morehead’s testimony contained in the Granger trial and said testimony corroborates his presence at the transformer site. One Gerald Ruden further testified that, after the shots, he observed a car speeding from the scene with “Ford taillights, sort of rounded in shape.” Ru-den believed the car had an automatic transmission based upon the sound as it sped away. Later evidence circumstantially linked the type of car, a 1970 Ford LTD, which Morehead drove, with the kind that Ruden observed.